Citation Nr: 0412537	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-01 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity and Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to May 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  But for CUE in a February 1981 Board decision denying the 
veteran's claim for a total disability based on individual 
unemployability (TDIU), the veteran would have been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death  

3.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1318 rendered moot the appellant's alternative claim of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.


CONCLUSION OF LAW

1.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318 is warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2003).  

2.  The appellant's claim of service connection for the cause 
of the veteran's death (i.e., DIC under 38 U.S.C.A. § 1310) 
has been rendered moot in light of her award of DIC benefits 
under 38 U.S.C.A. § 1318, and is therefore dismissed.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for DIC under the provisions of 
38 U.S.C.A. § 1318.  Therefore, no further development is 
needed with respect to this claim.  The grant of DIC under 
the provisions of 38 U.S.C.A. § 1318 has rendered moot the 
appellant's alternative claim of entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310.
Factual Background 

The appellant maintains that she is eligible for compensation 
under section 1318 because the veteran should have been 
evaluated as 100 percent disabled from PTSD effective in 
1975, when his business failed and he began psychiatric 
treatment.  She asserts that the veteran's private treating 
psychiatrist, Dr. G.L.G., should have recommended that he 
apply for a 100 percent evaluation at that time.  She also 
maintains that the veteran was unable to work (and therefore 
was 100 percent disabled) due to service-connected disability 
for a period more than ten years prior to his death; that he 
was too ill to seek a 100 percent evaluation any sooner than 
he finally did; and that it is unfair for VA to deny her DIC 
benefits based on an arbitrary time limit.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's death certificate indicates that he died in 
December 1999 at the age of 81 years, and that the immediate 
cause of his death was respiratory failure, due to 
exacerbation of COPD.  At the time of his death, service-
connection was in effect for amputation, left forearm, 
evaluated as 60 percent disabling; and depressive neurosis 
with PTSD, evaluated as 50 percent disabling; his combined 
evaluation was 80 percent, effective in October 1991; the 
veteran was in receipt of TDIU, effective in October 1991.

The claims file contains a September 1975 private medical 
opinion from a treating physician that the veteran was 
unemployable in his profession of service station manager, 
considering his age and disability.  Thereafter, a 1977 Board 
decision granted the veteran service connection for 
depressive neurosis.  An October 1977 rating decision 
assigned a 10 percent evaluation and an effective date of 
June 1975.  An August 1978 Board decision denied a TDIU.  

In early 1979, the veteran submitted statements from several 
different businesses that the veteran had applied for jobs.  
Each business stated that it did not hire the veteran because 
his left arm amputation would prevent him from being able to 
do the required work.  A September 1979 VA examination report 
provides that the veteran was severely depressed and, because 
of that, was totally disabled.  The VA examiner observed that 
the veteran was unable to get a job and unable to retain a 
job because of his service-connected loss of the left arm and 
psychiatric disability.  In February 1980, Dr. G.L.G., a 
private physician, submitted correspondence in which he 
stated that he thoroughly agreed with the VA medical opinion 
that the veteran was unemployable.  Dr. G.L.G. stated that he 
did not understand how the VA concluded that the veteran was 
not unemployable.  A February 1981 Board decision denied 
entitlement to a TDIU.  

A July 1992 rating decision assigned a 30 percent evaluation 
for the veteran's depressive neurosis, effective in October 
1991, and denied a TDIU.  The veteran appealed and eventually 
a November 1994 rating decision assigned a 50 percent 
evaluation for depressive neurosis and a TDIU, each effective 
in January 1994.  An April 1995 rating decision found CUE in 
the November 1994 rating decision, and assigned an effective 
date of October 1991 for the 50 percent evaluation for 
depressive neurosis and for the TDIU.  

Legal Analysis

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2003).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or was entitled to 
receive, but for the receipt of retired or retirement pay, or 
CUE in a prior VA decision concerning the issue of service 
connection, disability evaluation or effective date) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111,
118-19 (1997).  In a later decision, the Court found that 38 
C.F.R. § 3.22(a), as it existed, permitted a DIC award in a 
case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  See Wingo v. West, 11 Vet. App. 307 (1998). In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive
rule that did no more than interpret the requirements of 38 
U.S.C.A. § 1318 and clarified VA's earlier interpretation of 
the statute. 260 F.3d at 1376-77.  Upon consideration of 38 
U.S.C.A. § 1318, the Federal Circuit found that the statutory 
language was ambiguous as to whether a "hypothetical" claim 
was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  The relevant regulation addressing DIC 
states that, inter alia, VA shall pay benefits to the 
surviving spouse of a deceased veteran who died not as the 
result of his or her own willful misconduct and who was 
entitled to receive, but for CUE in a prior VA decision 
concerning the issue of service connection, disability 
evaluation or effective date, compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death.  38 C.F.R. § 3.22 
(2003).  This regulation does not require that the CUE was in 
a prior rating decision, as distinguished from a prior Board 
decision.  Rather, it refers to any prior VA decision.  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

Based on a thorough review of the evidence, the Board finds 
that appellant is entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  The evidence does not show that the veteran's death 
was the result of his own willful misconduct.  Further, the 
record reflects that, but for CUE in the Board's February 
1981 decision, the veteran would have been rated totally 
disabling based on individual unemployability for a period of 
10 or more years immediately preceding death. 

Turning to the first element of CUE, a review of the February 
1981 Board decision demonstrates that the Board failed to 
properly apply 38 C.F.R. §§ 3.340, 3.341 and 4.16 (1981) to 
the facts, as they were known at the time.  The relevant 
medical evidence of record clearly and unmistakably supported 
a grant of TDIU.  Specially, a VA examiner concluded that the 
veteran was totally disabled due to his service-connected 
disabilities and a private physician concurred.  The was no 
competent opinion dated during this time to indicate 
otherwise.  The fact that the only competent evidence of 
record supported the veteran's claim for a TDIU compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  

In view of the foregoing, the Board finds that the February 
1981 Board decision denying a TDIU was an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an error 
that is "undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  

Turning to the criteria governing entitlement to DIC under 
section 1318, the Board finds that, but for CUE in the 
February 1981 Board decision, the veteran would have had a 
service-connected disability continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  Consequently, the appellant is entitled to 
DIC benefits based on 38 U.S.C.A. § 1318.

As to the remaining claim for service connection for the 
cause of the veteran's death, the Board notes that, in view 
of the instant decision's grant of DIC under the provisions 
of 38 U.S.C.A. § 1318, the matter of the appellant's 
alternative claim of entitlement to service connection for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310 is rendered moot.  See Hrvatin v. Principi, 3 
Vet. App. 426, 428 (1992) (in order to obtain DIC benefits, a 
veteran must have either died of a service-connected 
condition (38 U.S.C.A. § 1310) or have had a 100 percent 
service-connected disability for the ten years immediately 
preceding his death (38 U.S.C.A. § 1318)); see also Green v. 
Brown, 10 Vet. App. 111, 115 (1997).

Accordingly, the appeal as to the claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 is dismissed as no benefit remains 
to be awarded.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 20-23 
(1990).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.

The appeal as to entitlement to service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310 is dismissed.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



